EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone call with Agent Kevin Prince on 1 June 2021.

The application has been amended as follows: 
In the Claims:
[AltContent: textbox (/
/)]
1. (Currently Amended) A heating device comprising: 
an induction element, 
an induced element, and 
a first dielectric element placed between the induction element and the induced element, 
, or a first mixture of [AltContent: textbox (/
/
/
/
/
/
/
/
/
/
/
/
/
 )]metals, in a percentage in the range 90% - 99.99% by weight to the total weight and containing a second metal, or a second mixture of metals, in a percentage in the range 0.01% - 10% by weight to the total weight; 
characterized in that the first metal is an amagnetic metal, 
in that the second metal is a ferromagnetic or ferrimagnetic metal, or in that the second mixture of metals is magnetic or exclusively comprises ferromagnetic or ferrimagnetic metals.  

2. (Currently Amended) The heating device  according to claim 1, wherein the induced element has thickness between 5 µm and 700 µm

3. (Currently Amended) The heating device  according to claim 1, wherein the alloy contains less than 1% by weight of: 
one or more rare-earth elements, wherein the rare-earth elements are identified according to IUPAC definition, or an oxide of the rare-earth elements, or else misch metalbalance 
non-metals

4. (Currently Amended) The heating device 
[AltContent: textbox (/
/
/
/
/
/
/
/)]the first metal is one among gold, silver, copper, aluminum, platinum, boron, or wherein the first mixture is a mixture of two or more among gold, silver, copper, aluminum, platinum, boron, and 
the second metal is one among nickel, iron, cobalt, [[and]] or the second mixture is of two or more among nickel, iron, cobalt.  

5. (Currently Amended) The heating device 

6. (Currently Amended) The device 

7. (Currently Amended) The heating device 

8. (Currently Amended) The heating device a second dielectric element and/or [[the]] a third dielectric element comprise/s one or more taken from the group comprising: plastic material, polymers, resin, glass, ceramic, wood, conglomerate of powdered oxides, stone.  
[AltContent: textbox (/
/
/
/
/
/
/
/
/)]9. (Currently Amended) The heating device 

10. (Currently Amended) The heating device 

11. (Currently Amended) The heating device 

12. (Currently Amended) The heating device , or the induced element, the first dielectric, and the induction element[[s]] each comprise[[s]] a convex or concave surface.  

13. (Currently Amended) A kit [[Kit]] for making [[a]] the heating device according to claim 1, comprising: 
an induction element, and[[/or]] 
an induced element, and[[/or]] 
a first dielectric element to be placed between the induction element and the induced element, where the induced element comprises a metal alloy containing a first metal or a first mixture of metals in a percentage in the range 90% - 99% by weight to the total weight and containing a second metal or a second mixture of metals in a percentage in the range 1% - 10% by weight to the total weight; 
[AltContent: textbox (/
/
/
/
/
/
/
/)]characterized in that the first metal is an amagnetic metal, for example diamagnetic or paramagnetic or antiferromagnetic metal, or in that the first mixture of metals is amagnetic or exclusively comprises non-magnetic metals, and 
in that the second metal is a ferromagnetic or ferrimagnetic metal, or in that the second mixture of metals is magnetic or exclusively comprises ferromagnetic or ferrimagnetic metals.  

14. (Currently Amended) The kit according to claim 13, wherein the induced element, or the induced element, the first dielectric, and the induction element each comprise a convex or concave surface.

15. (Currently Amended) The kit according to claim 13, wherein the induced element comprises a plurality of foils.  

16. (Previously presented) The kit according to claim 13, wherein the induced element foils are parallel and/or cross one another.

17. (New) The device according to claim 1, wherein the induced element has thickness between 5 µm and 200 µm.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-17 are allowed.  The claims are not obvious over the prior art and specifically over the closest prior art of England (U.S. Patent Application Publication 2009/0065500), Monovoukas (U.S. Patent 5,378,879) and Bessenbach (U.S. Patent 5,064,055).
Specifically, while the art might have many of the individual elements of the claims, as described below, it is the specific configuration and ratios of the elements in relation to each other that makes this invention novel and not obvious.

Regarding claim 1, England discloses heating device comprising: 
an induction element (Fig. 1A, Induction coil 12), 
an induced element (inner wall 13), and 
a first dielectric element placed between the induction element and the induced element (gap 15, reflective layer 17, ¶30), 
in case wherein the dielectric element is vacuum, or gas, particularly air (¶30, “There may be a gap, such as a vacuum gap”, “The reflective layer may be formed of an electrically conductive reflector or a dielectric reflector”).  
England does not specifically disclose where the induced element comprises a metal alloy containing a first metal or a first mixture of metals in a percentage in the range 90% - 99.99% by weight to the total weight and containing a second metal or a second mixture of metals in a percentage in the range 0.01% - 10% by weight to the total weight; 

However, Monovoukas teaches where the induced element comprises a metal alloy containing a first metal or a first mixture of metals (column 2 line 22, “ferromagnetic”); and containing a second metal or a second mixture of metals (Monovoukas, column 2 line 29; Ferromagnetic materials such as iron, nickel, cobalt) 
characterized in that the first metal is an amagnetic metal, for example diamagnetic or paramagnetic or antiferromagnetic metal, or in that the first mixture of metals is amagnetic or exclusively comprises non-magnetic metals, and in that the second metal is a ferromagnetic or ferrimagnetic metal, or in that the second mixture of metals is magnetic or exclusively comprises ferromagnetic or ferrimagnetic metals (Monovoukas, column 2 line 14-15, 29-31; “ferromagnetic materials dispersed in other non-magnetic material).
Monovoukas, however, does not teach the percentages precisely, that is, he does not teach the first metal, or a second mixture of metals, “in a percentage in the range 90% - 99.99% by weight to the total weight and containing a second metal or a second mixture of metals in a percentage in the range 0.01% - 10% by weight to the total weight”.  In fact, in the current grounds prior art, in general, the percentage weight of the magnetic metal versus the percentage weight of the amagnetic metal in the induction-induced element is precisely the opposite of that claimed.  That is, the (Monovoukas, column 15 lines 12-13, 97% and 3%; Bessenbach, abstract, with varying percentages of magnetic Nickel, 50-100%, and amagnetic copper, 0-14%, for instance).
To re-emphasize, there is not motivation, let alone a suggestion or teaching to modify the prior art with exactly the opposite ratios found in the prior art and have an expectation of success.  Furthermore, it is, again the combination of the elements, and their configuration in relationship to each other, that makes this a thorough and novel invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761 

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715